       Case 6:20-cv-00190-MC      Document 12     Filed 03/09/20   Page 1 of 7




William D. Brandt, OSB No. 720366
494 State Street, Suite 300 B
Salem, Oregon 97301
Phone: (503) 485-4168
Email: Bill@Brandtlawoffices.com
Attorney for Plaintiffs




                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


KRISTINE JOHNSON, an individual;             Case No. 6:20-cv-00190-MC
JOHN DOE C.; JOHN DOE K.; and
JOHN DOE S.,
                                             PLAINTIFFS’ RESPONSE TO
                               Plaintiffs,   DEFENDANT’S MOTION TO
                                             DISMISS
v.

CORPORATION OF THE
PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY
SAINTS AND SUCCESSORS, a Utah
Corporation,

                              Defendant.




Page 1 – Plaintiffs’ Response to Defendant’s
Motion to Dismiss
        Case 6:20-cv-00190-MC        Document 12       Filed 03/09/20   Page 2 of 7




                                    MEMORANDUM

       Although at first glance it may appear otherwise, this case is not a challenge to

the inner-workings of any particular church or religion. Plaintiff Kristine Johnson

(“Johnson”) does not seek damages for the “malpractice” of any member of a clergy, or

allege that her husband’s criminal conduct should have been “covered up” by the Church

of Jesus Christ of Latter-Day Saints (the “Church”).

       Instead, when stripped of its religious garb, this case presents the simple

question of whether the Church can be held liable for its bad-faith disclosure of Timothy

Johnson’s confession to the police, which it obtained under the misleading guise of

confidentiality after representing to Johnson that any confessions of criminal conduct

would be resolved through the Church’s internal criminal process. At this early stage of

the case, this question cannot be decided in the Church’s favor.

A.     Legal Standard.

       A motion to dismiss under FRCP 12(b)(6) challenges the factual support for a

particular cause of action. See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). When

presented with such a motion, the court assumes the truth of the plaintiff’s allegations

and determines whether they state a legally cognizable claim for relief. See id. at 678;

see also Franson v. Radich, 84 Or. App. 715, 717 (1987) (“[W]e accept the facts pleaded

in the complaint as true, and read the complaint liberally to uphold it if possible.”).

       The Court has described this analysis as a two-step process. The factual

allegations in a complaint must first be separated from the legal conclusions (which are

not entitled to the assumption of truth), and the court must then consider whether the

factual allegations that remain can support a cause of action under any legal theory. See

Ashcroft, 556 U.S. at 677. This is a liberal standard that disfavors dismissal. See id.

Page 2 – Plaintiffs’ Response to Defendant’s
Motion to Dismiss
        Case 6:20-cv-00190-MC        Document 12      Filed 03/09/20    Page 3 of 7




B.     Factual Background.

       Plaintiff Kristine Johnson is the wife of Timothy Johnson, who was convicted of

sexual abuse. See Complaint ¶ 16. Johnson and her husband are members of the

“Stayton Ward” of the Salem, Oregon, “Stake” of the Church. See id. ¶ 17. Sometime in

2016, Johnson’s husband confessed to the Church clergy that he had sexually abused his

minor daughter. See id. ¶ 18. Based on that confession, Brian Saari, who was a member

of the Church’s clergy, reported Timothy Johnson to the police. See id. ¶ 20.

       Confessions are routinely made by the Church’s members in the context of

“confession sessions,” and the Church provides “spiritual counseling” in response. See

id. ¶ 11. To encourage full and candid confessions, a statutory privilege has been enacted

in Oregon that protects clergy members from being compelled to disclose what they

were told by a confessing member. See Or. Rev. Stat § 40.260(b)(2).

       The “rules and scriptures” of the Church require members to “confess their sins”

before “official church courts that convene” at the local level, and the written doctrine

and historical practices of the Church direct clergy members “to keep confession-like

communications confidential.” See Complaint ¶¶ 14 – 16. No matter the severity or

scope of a Church member’s transgressions, the Church represents to its members that

it will “spiritually counsel” and rehabilitate them through this process. See id. ¶ 17.

       Church members are regularly assured throughout this process that their

confessions will remain strictly confidential. See id. ¶¶ 17 – 19. Neither Timothy

Johnson nor Johnson herself were ever warned by the Church that anything they said

during a “confession session” could be communicated to the police at the Church’s

discretion. See id. ¶¶ 19 – 20. As a result of the Church’s report, Johnson’s husband was

convicted and sentenced to multiple years in prison. See id. ¶ 20.

Page 3 – Plaintiffs’ Response to Defendant’s
Motion to Dismiss
        Case 6:20-cv-00190-MC        Document 12      Filed 03/09/20    Page 4 of 7




C.     The complaint sufficiently alleges plausible bad faith.

       As an initial matter, the issue of whether the Church is immune from liability

under any cause of action brought by any person as a consequence of reporting Timothy

Johnson to the police can be resolved in the same manner as it was resolved in Franson

v. Radich, 84 Or. App. 715, 735 P.2d 632 (1987).

       In Franson, the plaintiffs had a baby with severe birth defects and made the

decision to discontinue life preserving measures based on their doctor’s representation

that the baby would not survive. See id. at 717. After making that decision, a political

group and its attorney filed an action for a mandatory injunction to keep the child alive.

See id. The injunction was denied, and the plaintiffs then filed an action for custodial

interference against the political group and its attorney. See id. at 718.

       The defendants in Franson filed a motion to dismiss based on the same statute

that the Church raises in this case, and argued that they were immune from liability

because they made a good faith report of child abuse. See id. at 720. However, the Court

of Appeals disagreed, and observed that the defendants’ “good faith” did “not appear on

the face of the complaint.” Id. at 721. Therefore, the court held, the issue of “whether

immunity does or does not exist” could not “be decided at the pleading stage.” Franson

v. Radich, 84 Or. App. 715, 721, 735 P.2d 632, 636 (1987).

       Two points that are made clear in Franson are critical for the resolution of the

Church’s motion in this case. The first is that the immunity granted by ORS § 419B.025

has two conditions: the defendant must act in good faith and there must be reasonable

grounds to make the report. See Or. Rev. Stat. § 419B.025. Second, the issue of

immunity can be resolved at the pleading stage only if the defendant’s “good faith”

appears “on the face of the complaint.” Franson, 84 Or. App. at 721.

Page 4 – Plaintiffs’ Response to Defendant’s
Motion to Dismiss
             Case 6:20-cv-00190-MC        Document 12       Filed 03/09/20   Page 5 of 7




1           In this case, Johnson’s allegations are premised on the “bad faith” component of

2    ORS § 419B.025, which exists independently from the requirement that there be

3    “reasonable grounds” for making the report. See Or. Rev. Stat. § 419B.025. Additionally,

4    Johnson alleges that the Church lured her husband into confessing to the clergy based

5    on the false representation that his confession would be confidential, and then

6    immediately reported him to the police. See Complaint ¶¶ 16 – 20. A jury could

7    reasonably find that the Church acted in bad faith by making those false

8    representations. Therefore, dismissal is inappropriate because the Church’s “good faith”

9    does “not appear on the face of the complaint.” Franson, 84 Or. App. at 721.

10   D.     Johnson does not allege the violation of “religious duties.”

11          As another preliminary matter, the Church misunderstands Johnson’s allegations

12   and characterizes her claims as being based on a violation of “religious duties.” This is

13   not accurate. Johnson’s case can be made out independently from any purported

14   “religious duties,” just like the plaintiff’s case in Franson. See, e.g., Franson v. Radich,

15   84 Or. App. 715, 721, 735 P.2d 632, 636 (1987).

16          Even without considering whether any “religious duties” were violated, Johnson

17   alleges that the Church wrongfully lured her husband into confessing in the context of a

18   confidential “confession session,” and then reported him to the police after he agreed.

19   See Complaint ¶¶ 16 – 20. This allegation can be made against any individual, and a jury

20   could find that it acted in bad-faith. See Franson, 84 Or. App. 715, 735 P.2d 632.

21          Therefore, the Church’s argument that Johnson’s claims are based on the

22   Church’s alleged violations of a “religious duty” or “clergy malpractice” should be

23   rejected. Johnson asserts a claim that can be brought against any person or entity, and

24   not just a church or a member of its clergy. Cf. id.

     Page 5 – Plaintiffs’ Response to Defendant’s
     Motion to Dismiss
             Case 6:20-cv-00190-MC        Document 12      Filed 03/09/20   Page 6 of 7




1    E.     Johnson’s allegations can support a legally cognizable cause of action.

2           Although the defects that the Church points out in its motion may exist with

3    regard to the particular charges listed out in Johnson’s complaint, they are generally

4    focused on the fact that she is not Timothy Johnson. However, Johnson does allege facts

5    sufficient to support a common law negligence claim based on the loss of consortium

6    she has suffered along with Mr. Johnson’s family. See Naber v. Thompson, 274 Or. 309,

7    311, 546 P.2d 467, 468 (1976).

8           Johnson’s allegations in paragraph twenty-four, for example, specifically refer to

9    “loss of consortium” as the basis for plaintiffs’ damages:

10          Just, fair and reasonable compensation for loss of consortium, extreme
11          emotional distress as well as pecuniary loss to Plaintiffs Jane and John Does
12          in the amount of $1,000,000 each, for a total of $4,000,000, which
13          plaintiffs John and Jane Does reserves the right to amend this complaint to
14          reflect increases in income which Timothy Johnson would have reasonably
15          expected due to his successful career as a sculptor.
16
17   Complaint ¶ 24.

18          The substance of plaintiffs’ allegations should govern the precise legal theory that

19   is being asserted in this case, rather than the particular labels and terms chosen to

20   describe those claims. See Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 755 (2017) (“[T]he

21   use (or non-use) of particular labels and terms is not what matters.”).

22          To the extent that the Court agrees with defendant’s argument that plaintiffs’

23   particular labels for its claims for relief are what govern and that the complaint is

24   defective for that reasons (with the exception of the negligence claim), plaintiffs

25   respectfully request leave to amend the complaint to better reflect the cause of action

26   that plaintiffs have standing to bring. Cf. Naber v. Thompson, 274 Or. 309, 311, 546

27   P.2d 467, 468 (1976) (recognizing common law right to recover for loss of consortium).


     Page 6 – Plaintiffs’ Response to Defendant’s
     Motion to Dismiss
             Case 6:20-cv-00190-MC        Document 12      Filed 03/09/20    Page 7 of 7




1                                         CONCLUSION

2           For the reasons stated above, the Court should deny defendant’s motion to

3    dismiss. Alternatively, the Court should grant plaintiffs leave to amend their complaint

4    to better state the proper cause of action that plaintiffs have standing to bring.

 5   Dated March 9, 2020.
 6                                             /s/ William D. Brandt
 7                                             William D. Brandt, OSB No. 720366
 8                                             494 State Street, Suite 300 B
 9                                             Salem, Oregon 97301
10                                             Phone: (503) 485-4168
11                                             Email: Bill@Brandtlawoffices.com
12                                             Attorney for Plaintiffs




     Page 7 – Plaintiffs’ Response to Defendant’s
     Motion to Dismiss
